Gilchrist, O. J.
Leave to appeal having been granted in this case at a prior term, the question now before us is upon the validity of the decree of the Judge of Probate making an allowance to Mrs. Knowlton.
It is unnecessary to decide or to investigate the question whether the antenuptial agreement entered into by the parties in the year 184T, would have the effect of precluding the wife under all circumstances from receiving any allowance or enforcing any claim against the estate of her late husband. There seems to be no reason why he might not, after the marriage, in the exercise of his marital rights, reduce her personal property to his possession, and appropriate it to other purposes than those for which it was intended by the agreement it should be used. If he might do -this, his wife would have no remedy during the existence of the marriage. Put in such case it would seem proper and equitable, that she should be compensated out of his estate, for the property which by the agreement was to be kept separate *267therefrom. A state of facts might exist rendering it proper to inquire into and determine the effect of the agreement, and how far it should be considered as an estoppel upon her.
But such facts do not exist here. It does not appear that the husband violated the agreement in any particular. It was made upon a valuable consideration, and there is nothing in the case to show why, in addition to the benefits it gave her, she should receive an additional benefit from his estate. We are asked, in substance, to permit her to receive a sum of money from his estate, when she has expressly agreed, for a valuable consideration, that she will make no claim against his property, and when she shows no reason why we should sanction her departure from her agreement.
We are therefore of opinion that the Judge of Probate erred in making her an allowance.

Decree reversed.